Citation Nr: 1402748	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  09-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

 

THE ISSUE

Entitlement to service connection for cerebral vascular accident (CVA) with left sided weakness (stroke).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to June 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In his (June 2009) VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board; he failed to appear for such hearing scheduled in August 2010.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2013).  In October 2013, the Board sought a Veterans Health Administration (VHA) advisory medical expert opinion in this matter.

[The Veteran filed a notice of disagreement with additional determinations made in the October 2008 rating decision.  After a statement of the case (SOC) in those matters was issued in May 2009, he did not perfect his appeal with a timely substantive appeal.  Accordingly, they are not on appeal before the Board.] 


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected ischemic heart disease was an etiological factor contributing to his CVA.


CONCLUSION OF LAW

Secondary service connection for CVA is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless. 

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence: (1) of a current disability for which service connection is sought; (2) of  a disability already service connected; and (3) that the service connected disability caused or aggravated the disability for which service connection is sought.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The record reflects that the Veteran experienced CVAs in June 2003 and July 2006.  In his October 2008 claim, he asserted that these were secondary to his service-connected posttraumatic stress disorder (PTSD).  This claim was not supported by the medical evidence of record, which noted only that his psychiatric conditions were worsened by the CVAs (and not vice versa), and the claim was denied by the rating decision on appeal.  In light of what follows, the Board finds it unnecessary to address the theory of entitlement rejected by the rating decision on appeal.

While the instant appeal was pending, a December 2011 rating decision granted the Veteran service connection for ischemic heart disease.  The Board therefore requested a VHA opinion as to whether the Veteran's service-connected PTSD or ischemic heart disease caused or aggravated his CVAs.  The VHA expert opined that it was unlikely that PTSD or anxiety caused the CVAs because neither has been proven to cause stroke.  However, the expert further opined that "ischemic heart disease and stroke share similar underlying mechanisms" and that prior myocardial infarction was one of the factors placing the Veteran at high risk for a stroke.  

As the Veteran has a documented history of CVA, and as competent medical evidence (the VHA opinion that the Board finds probative and persuasive) relates the etiology of the CVA to his service-connected ischemic heart disease, all of the requirements for establishing service connection are met, and service connection for CVA is warranted.



ORDER

Service connection for CVA as secondary to service-connected ischemic heart disease is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


